SUPPLEMENT DATED JANUARY 14, 2011 To the variable annuity prospectus dated May 1, 2010, as supplemented June 1, September 1, and October 18, 2010, of: Allianz Alterity® Allianz Rewards® ISSUED BY Allianz Life Insurance Company of North America and Allianz Life Variable Account B This supplement updates certain information contained in the prospectus and should be attached to the prospectus and retained for future reference. Effective after February 18, 2011, the following Investment Options will be closed to additional purchase payments and transfers for Allianz Alterity and Rewards Contracts. ALLIANZ FUND OF FUNDS FRANKLIN TEMPLETON (cont.) AZL FusionSM Growth Fund Mutual Shares Securities Fund Templeton Foreign Securities Fund ALLIANZ GLOBAL INVESTORS CAPITAL Templeton Growth Securities Fund AZL® Allianz AGIC Opportunity Fund INVESCO BLACKROCK AZL® Invesco International Equity Fund AZL® BlackRock Capital Appreciation Fund AZL® Van Kampen Growth and Income Fund AZL® International Index Fund AZL® Mid Cap Index Fund J.P. MORGAN AZL® S&P 500 Index Fund AZL® JPMorgan U.S. Equity Fund AZL® Small Cap Stock Index Fund MFS COLUMBIA AZL® MFS Investors Trust Fund AZL® Columbia Mid Cap Value Fund AZL® Columbia Small Cap Value Fund MORGAN STANLEY Seligman Smaller-Cap Value Portfolio(1) AZL® Morgan Stanley Global Real Estate Fund AZL® Morgan Stanley International Equity Fund DAVIS AZL® Morgan Stanley Mid Cap Growth Fund AZL® Davis NY Venture Fund Davis VA Financial Portfolio OPPENHEIMER FUNDS Davis VA Value Portfolio(1) Oppenheimer Global Securities Fund/VA(1) Oppenheimer High Income Fund/VA DREYFUS Oppenheimer Main Street Fund®/VA(1) AZL® Dreyfus Equity Growth Fund PIMCO EATON VANCE PIMCO EqS Pathfinder Portfolio AZL® Eaton Vance Large Cap Value Fund PIMCO VIT CommodityRealReturn® Strategy Portfolio FRANKLIN TEMPLETON PRUDENTIAL AZL® Franklin Small Cap Value Fund Jennison Portfolio Franklin Global Real Estate Securities Fund SP International Growth Portfolio Franklin Growth and Income Securities Fund Franklin Large Cap Growth Securities Fund SCHRODER Franklin Rising Dividends Securities Fund AZL® Schroder Emerging Markets Equity Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Small Cap Value Securities Fund(2) TURNER Franklin Templeton VIP Founding Funds Allocation Fund AZL® Turner Quantitative Small Cap Growth Fund Mutual Global Discovery Securities Fund This Investment Option is currently available only for additional Purchase Payments and/or transfers by Owners with Contract Value in the Investment Option on April 30, 2004, and will no longer be available to any Owners after February 18, 2011. This Investment Option is currently available only for additional Purchase Payments and/or transfers by Owners with Contract Value in this Investment Option on April 29, 2005, and will no longer be available to any Owners after February 18, 2011. PRO-006-0510Page1 of 2 As of 4 p.m. Eastern Time on February 18, 2011, the closed Investment Options will no longer accept new Purchase Payments, or transfers from other Investment Options, including automatic investment plan payments (AIP), dollar cost averaging transfers, and flexible rebalancing transfers. Allocation instructions for any future Purchase Payments, AIP payments, or transfers, including dollar cost averaging (DCA)and flexible rebalancing transfers, shall be adjusted such that 100% of allocations to closed Investment Options will be proportionately reallocated among the other available Investment Option allocations selected by the Owner. If all Investment Options selected by the Owner are closed, allocations shall be made to the AZL Money Market Fund. If all, or if all but one, of the Investment Options selected for a flexible rebalancing program are closed, the flexible rebalancing program will end. If all of the Investment Options you have selected to transfer into under the Standard DCA Option are closed and if you dollar cost average from the AZL Money Market Fund, the dollar cost averaging program will end. If you dollar cost average from a DCA Fixed Option, the funds you have selected to transfer into will be adjusted such that the allocations to closed options will be proportionately reallocated among the other available Investment Option allocations you have selected. If your selected allocations are all closed, transfers from the fixed DCA option shall be transferred into the AZL Money Market Fund until we receive alternate instructions. Contract Value already allocated to one of the closed Investment Options will remain in the Investment Option until we receive alternate instructions from the Contract Owner. After February 18, 2011, the Investment Options available under the allocation groupings for the PRIME Plus Benefit are revised for new Purchase Payments and transfers as listed below. Group A Investment Options have all been closed and are no longer available. Group B Investment Options have all been closed, except for the AZL Fusion Moderate Fund, which will be moving to the less restrictive Group C on February 18, 2011. Group C Investment Options are available for any amount of Contract Value regardless of whether or not any investment limits have been triggered. Group C Investment Options AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund* AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund *This Investment Option is currently available only for Alterity Contracts. PRO-006-0510Page2 of 2
